Citation Nr: 1220312	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  07-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.





ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to November 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held on March 9, 2012, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The Board notes that at the videoconference hearing, the Veteran submitted additional lay evidence and argument along with a waiver of initial consideration of such evidence by the RO.  Additionally, after the September 2008 supplemental statement of the case was issued, the Veteran submitted additional medical evidence along with a waiver of initial consideration of such evidence by the Board.  As such, the Board may proceed with the appeal.  

The Board notes that the April 2006 rating decision denied reopening of the Veteran's claim for service connection for schizoaffective disorder.  The Board also notes that in an unappealed February 1991 Board decision, reopening of a previously denied claim of entitlement to service connection for an acquired psychiatric disorder was denied.  The record reflects diagnoses of chronic undifferentiated schizophrenia, schizoaffective disorder, brief reactive disorder, and schizophreniform psychosis.  At the videoconference hearing, the Veteran indicated that he wanted his claim to be characterized as whether new and material evidence had been received to reopen a service connection claim for an acquired psychiatric disability.  Therefore, the issues have been framed as such on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed July 1998 rating decision denied reopening the Veteran's previously denied service connection for schizoaffective disorder. 

3.  The evidence received since the July 1998 rating decision, when considered by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability. 

4.  The Veteran is presumed sound upon entry into active service and there is no clear and unmistakable evidence to show that the Veteran's acquired psychiatric disability existed prior to service. 

5.  The evidence is at least in relative equipoise regarding whether the Veteran's acquired psychiatric disability is related to active service.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, which denied reopening of the Veteran's claim for service connection for schizoaffective disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011). 

2.  The evidence received subsequent to the July 1998 rating decision that denied reopening of the claim for service connection for schizoaffective disorder is new and material, and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Resolving the benefit of the doubt in favor of the Veteran, an acquired psychiatric disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In the decision below, the Board has reopened and granted the Veteran's claim for service connection for an acquired psychiatric disability.  Therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

LAW AND ANALYSIS

	I.  Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the application to reopen the instant service connection claim, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran initially filed a claim for service connection for a psychiatric disability in December 1984.  The claim was initially denied in an April 1985 rating decision.  The Veteran was notified of the denial of service connection for a nervous condition by letter dated in May 1985.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. §§ 20.302, 20.1103 (2011).

In June 1987, the Veteran submitted a statement indicating that he was presently hospitalized and that he wanted to reopen his service connection claim.  In an August 1987 letter, he was informed that the additional evidence showing his hospitalization did not warrant any change in the previous determination, and that service connection for a nervous condition remained denied.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. §§ 20.302, 20.1103.

In August 1988, the Veteran filed a claim to reopen his previously denied claim for possible bipolar disorder.  In October 1988 letter, the Veteran was informed that the additional evidence of a hospital report from June 1988 did not warrant any change in the previous determination and that the claim for service connection for a nervous condition was denied.  The Veteran appealed this decision to the Board, and in a February 1991 decision, the Board denied the Veteran's application to reopen his previously denied claim for service connection for an acquired psychiatric disorder.  The Veteran did not appeal the Board decision; therefore, it became final.  38 C.F.R. §§ 20.302, 20.1104 (2011).  (The Veteran filed a motion for reconsideration, but in a September 1994 letter, he was informed by the Board that the motion for reconsideration was denied, and the Veteran failed to appeal such denial of his motion for reconsideration.)

In July 1995, the Veteran filed a claim for service connection for schizoaffective disorder.  In a February 1996 rating decision, the RO denied reopening of the claim for service connection for schizoaffective disorder.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. §§ 20.302, 20.1103.

In August 1997, the Veteran submitted additional medical evidence in support of his claim.  In a September 1997 rating decision, the RO denied reopening of the service connection claim for schizoaffective disorder.  In May 1998, the Veteran submitted additional medical evidence in support of his claim.  In a July 1998 rating decision, the RO denied reopening the claim.  The Veteran did not appeal the July 1998 rating decision denying reopening of the claim.  Therefore, it became final.  38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the July 1998 rating decision included the service treatment records, which show that the 1982 enlistment examination report reflects that psychiatric examination was normal.  It was noted that the Veteran was under "heavy stress" with regard to his parents, concern about his job, and friends.  It was noted that such was "probably (hopefully) situational reaction."  The enlistment report of medical history notes that the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

A January 1983 psychiatric consultation report notes that the Veteran went through a period of stress within his family; he was under much pressure from his parents to get a job and get better friends.  He was ambivalent about the military and had not smoked marijuana in eight months.  Prior to that time, he used marijuana for one to two weeks, but no other drugs or alcohol.  He had productive jobs since high school graduation, and went on dates.  Mental status examination revealed that he was alert and cooperative.  He had no losses of association or flight of ideas.  There were no hallucinations, illusions, or delusions.  He had worry and mild depression concerning the future and family.  He denied suicidal thoughts.  There was no sign of organic mental disorder.  The impression was situational reaction, well male with intermittent mild depressive symptoms.  The Veteran was noted to be fit for enlistment.  

A September 1984 service treatment record notes that the Veteran was referred due to peculiar behavior shipboard over the previous two days.  He specifically left the bridge watch without notifying anyone and could not be located for forty five minutes, nearly precipitating a man overboard drill.  In questioning, he was very tearful and stated that he could not cope with his co-workers.  On inquiry, he stated that he did not enjoy contact with anyone on the ship and felt that everyone is watching him or talking about him.  This feeling was noted to have occurred in 12th grade in high school, when he initially began to feel persecuted.  He readily admitted paranoid feelings and low self esteem.  It was noted that he had been unable to hold a regular job since high school and although he has had contact with the opposite sex, he stated that he was then essentially celibate.  He admitted to suicidal ideation.  Mental status examination revealed flat affect, poor insight and judgment, non-goal directed thought process, unkempt appearance, and depressed mood.  He denied delusions and hallucinations.  The assessment was paranoid personality disorder.  He was noted to need professional counsel and disposition determination.  

An October 1984 Report of Medical Board notes that the Veteran was diagnosed with schizophrenia with paranoid and depressive features, which existed prior to entry.  It was noted that the Veteran was well until about six months prior to his enlistment, when he was admitted to the psychiatric department of D. General Hospital.  During this hospitalization, he manifested both thought and mood disturbance.  He was treated with psychotherapy and pharmacotherapy and was released with the assessment that no further psychiatric intervention was needed.  The Veteran entered the Navy and was a member of the U.S.S. YOSEMITE, when he came to the attention of the psychiatric service.  He presented with confusion, lack of self respect, paranoia, and drug abuse at the psychiatry service at the Naval Hospital.  Examination revealed that the Veteran's thinking and behavior were within normal limits, but his mood was depressed with a flat affect.  He was treated with individual, group, milieu, and pharmacotherapies.  Because it was the second hospitalization within the past two years, it was thought likely that the Veteran would require further inpatient treatment following discharge.  The Medical Board opined that the Veteran was unable to perform the duties of his rate in such a manner as to reasonably fulfill the purpose of his employment on active duty and that he did not meet the minimum standards for enlistment or induction.  It was noted that he was unfit for further service by reason of the previous diagnosis (schizophrenia with paranoid and depressive features), and that such diagnosis was neither incurred in, nor aggravated by, a period of active military service.  

The November 1984 separation examination report reflects that the Veteran has paranoia and psychosis.  His separation report of medical history reflects that he endorsed having had frequent trouble sleeping and depression or excessive worry.  He denied loss of memory or amnesia, and nervous trouble of any sort.

Also of record at the time of the July 1998 denial was the February 1983 private hospital record showing that the Veteran was admitted with a diagnosis of reactive psychosis.  He made good improvement after being treated with Haldol and Mellaril.  He was discharged after approximately a week as recovered from his psychosis, with some element of depressed mood.  However, he was noted to be coherent, with no evidence of psychosis).  The diagnosis was brief reactive psychosis, recovered with possibility of toxic concomitance of drug related event.  Although, it was noted that he had not taken any drugs for months.  He was also diagnosed with schizoid personality.  It was noted that he was an excellent candidate for the Navy because he was "well put together, intelligent, and he looks for a direction unfolding in his life."  It was further noted that he was to be followed on an outpatient basis.  He was prescribed Haldol on discharge.  

A December 1984 VA psychiatric examination notes that the Veteran stated that he was treated for a nervous breakdown beginning in 1983 when he was admitted to a local hospital for a week and then seen as an outpatient for several weeks following.  He stated that he improved, entered service in September 1983 and did all right until service on shipboard.  He stated that he became depressed and upset, feeling paranoid toward other people.  He was hospitalized and discharged.  He now goes to his area mental health center about twice a month and takes medication.  A diagnosis was deferred.  

A private hospital record reflects that the Veteran was admitted in May 1985 and discharged in July 1986 with a diagnosis of chronic undifferentiated schizophrenia.  

A December 1985 VA psychiatric examination report notes that the service treatment records were reviewed and the diagnosis was schizoaffective disorder.  

A June 1987 VA examination report notes a diagnosis of chronic undifferentiated schizophrenia.  It was noted that the Veteran had been hospitalized in the past, once for being acutely paranoid, thinking that people were going to kill him.  It was noted that he had a history of marijuana, cocaine, and other unknown substance abuse since the age of 14.  The Veteran was admitted with differential diagnoses of undifferentiated schizophrenia, schizoaffective disorder, major depression with psychotic features, and possibly bipolar disorder, mixed.  The examiner felt that the chronicity of his illness spoke against his primary diagnosis being major depression with psychotic features.  However, because of the atypical presentation, psychological testing was requested.  The testing was consistent with low grade schizophrenia, with a superimposed major depression.  The psychologist who did the testing felt that the results were not at all consistent with a primary diagnosis of major depression with psychotic features.  It was felt that the Veteran should be observed off of all medications prior to getting the results of the psychological testing.  After this was completed, it was felt that the Veteran was a "higher functioning" schizophrenic, and that he would benefit from domiciliary care.  A June 1987 addendum notes that the Veteran was reevaluated and was felt not to be suffering from chronic undifferentiated schizophrenia as previously diagnosed, but instead from schizoaffective disorder.  

A June 1987 private hospital discharge summary notes that the Veteran was admitted to the hospital on commitment papers because he stopped taking his medication for schizophrenia for several weeks, and became grossly psychotic.  The police brought him to the mental health center because of his bizarre, disruptive behavior.  On admission, it was noted that he felt confused and paranoid.  It was noted that he did not stay long enough for diagnostic staffing or problem identification.  It was also noted that he had previously been seen by the treatment team in diagnostic staffing in October 1986 and December 1986.  His final diagnoses were substance induced organic delusional syndrome (cocaine); cocaine abuse, continuous; marijuana abuse, continuous; and paranoid schizophrenia.  

A June 1988 VA discharge summary notes a diagnosis of schizoaffective disorder, acute alcohol intoxication, alcohol dependence, and mixed drug abuse.  The Veteran was admitted to routine detoxification protocol.  

Private treatment records from July 1991 to November 1993 reflect ongoing treatment for mental health care.  The diagnosis was schizoaffective disorder.  A July 1991 psychiatric evaluation report notes that the Veteran indicated being in the mental health system since 1984 when he had his first nervous breakdown while serving in the U.S. Navy.  He indicated that he came to the private facility for treatment because he did not want the services offered by VA.  He stated that in 1984 he was doing ship watch and suddenly had the intent to drive to go somewhere and cry.  He left his watch without permission for about an hour and a half.  Because of his inability to perform, he was sent to a psychiatric hospital where he stayed for two months.  He indicated that he was diagnosed with schizophrenia and has been treated for the past four years with Lithium, Navane, and Cogentin.  It was noted that his major income is his Social Security Administration (SSA) income.  The assessment was probably chronic undifferentiated schizophrenia.  The Veteran was noted to continue individual therapy.  

VA treatment records from January 1995 and February 1995 reflect a diagnosis of schizoaffective disorder.  

An October 1997 VA medical record notes that the Veteran was discharged with diagnoses of schizoaffective disorder and cannabis sativa dependence.  It was noted that he was brought in to the emergency room after a security guard at a group home contacted the police because he was on a roof top about to run, clear a safety wall, and jump from a multi-story building.  

March 1998 to May 1998 VA psychology group and other treatment records notes that the Veteran was in the Veterans support group and substance abuse treatment program.  Diagnoses included schizoaffective disorder and cannabis dependence.  Also noted was that the Veteran was in receipt of SSA disability benefits.

Also of record at the time of the July 1998 rating decision denying reopening of the Veteran's service connection claim were two lay statements attesting to changes seen in the Veteran after service.  It was noted that before service he was more direct and had ideas that he carried out.  After service, he was nothing like his former self, he lost confidence.  There is also a letter from the Veteran's brother, which states that the Veteran, growing up, was the one that showed promise for a successful life.  The Veteran's brother stated that the Veteran is different now than he was.

The claim to reopen was denied by the RO in July 1998 because new and material evidence had not been submitted to show that the Veteran's schizoaffective disorder, which was found to have preexisted service, was aggravated during service.  The claim was denied because the Veteran's military discharge shows that he was discharged from service because of a physical disability that existed prior to entry onto active service.  Although he was treated for an acute recurrence of it while he was in service, an increase in its basic pathology was not shown during service.  As such, service connection was denied because the condition existed prior to service and no aggravation was shown during service.  The Veteran did not appeal the July 1998 rating decision, therefore, as noted previously, it is final.

In December 2005, the Veteran submitted the instant claim for service connection for schizophrenia with paranoid depressive features.  

The evidence received since the last final prior denial in July 1998 includes additional lay statements from several individuals who knew the Veteran prior to his entrance into active service, including the Veteran's brother, who all basically state that the Veteran was very level-headed and functioned normally in every life situation prior to the military.  He was outgoing and friendly.  After he returned from the service, there was a dramatic difference.  He could not think clearly, as evidenced by his thoughts being very disorganized.  It was difficult to have a conversation with him and his nerves were bad.  He was easily confused and disoriented.  He was withdrawn and quiet, and his personality was different.  

Also added to the record is a December 2008 private medical opinion, which states that the Veteran's medical records, including his service treatment records, were reviewed.  The private psychiatrist noted that the Veteran was admitted to a private hospital in January 1983 and was discharged about two weeks later on Haldol.  The psychiatrist opined that the Veteran's first nervous breakdown occurred in 1983 and was considered to be a drug-induced psychosis.  About one year later, after entering the U.S. Navy, he had another severe psychotic breakdown, which was diagnosed as schizophrenia or schizoaffective disorder.  Since then, he has been unable to hold a job, has had repeated psychiatric hospitalizations, is still smoking marijuana sporadically, has been under continuous outpatient treatment, has had several involuntary hospitalizations, and has been receiving SSA disability since 1987.  The private psychiatrist opined that although the Veteran had a brief drug-related psychosis prior to entering the military, the major breakdown occurred and the diagnosis of schizophrenia or schizoaffective disorder was made during his first hospitalization while in the military during the first several months of his service.  The private psychiatrist stated that, as a result of his breakdown, the Veteran was honorably discharged and therefore, this condition should be considered service connected.

After review of the evidence added to the records since the last final prior denial in July 1998, the Board finds that it is new and material, and that reopening of the claim is in order.  Specifically, the December 2008 private treatment record indicates that the Veteran's schizophrenia and schizoaffective disorder may not have preexisted service.  Instead, it tends to show that the schizophrenia or schizoaffective disorder had its onset during service.  This evidence is both new, in that it was not previously of record at the time of the July 1998 rating decision, and material, in that it raises a reasonable possibility of substantiating the claim.  As previously noted, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that the December 2008 private psychiatrist's opinion is related to an unsubstantiated element, i.e., whether his current acquired psychiatric disability is associated with his period of active service.  Specifically, it tends to show that the Veteran's acquired psychiatric disability may not have preexisted service, but instead had its onset during service.  As such, it is new and material evidence and the claim for service connection for an acquired psychiatric disability is reopened.

	II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-- that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In this case, the Veteran has claimed entitlement to service connection for an acquired psychiatric disability.  The 1982 enlistment examination report reflects that psychiatric examination was normal.  Although it was noted that the Veteran was under "heavy stress" with regard to his parents, concern about his job, and friends, it was also noted that such was "probably (hopefully) situational reaction" and the conclusion was that psychiatric examination was normal on entrance.  Therefore, the Board concludes that the Veteran is presumed under the law to have been sound at the time of his entrance into military service.  See 38 U.S.C.A. § 1111. 

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's psychiatric disorder both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Here, the Board concludes that the evidence is insufficient to meet this requirement.  As noted above, the 1982 enlistment examination report showed that the Veteran's psychiatric condition was clinically evaluated as normal, and there was no finding of any psychiatric disability.  A January 1983 psychiatric consultation report, dated prior to the Veteran's entrance onto active service in September 1983, indicates that the Veteran was fit for enlistment.  He was noted to be a well male with intermittent mild depressive symptoms from a situational reaction.  During service, the first notation related to psychiatric complaints or findings was in a September 1984 service treatment record.  It was noted that the Veteran was referred due to peculiar behavior shipboard over the previous two days.  He specifically left the bridge watch without notifying anyone and could not be located for forty five minutes, nearly precipitating a man overboard drill.  In questioning, he was very tearful and stated that he could not cope with his co-workers.  On inquiry, he stated that he did not enjoy contact with anyone on the ship and felt that everyone was watching him or talking about him.  This feeling was noted to have occurred in 12th grade in high school, when he initially began to feel persecuted.  He readily admitted paranoid feelings and low self esteem.  It was noted that he had been unable to hold a regular job since high school and although he had had contact with the opposite sex, he stated that he was essentially celibate.  He admitted to suicidal ideation.  Mental status examination revealed flat affect, poor insight and judgment, non-goal directed thought process, unkempt appearance and depressed mood.  He denied delusions and hallucinations.  The assessment was paranoid personality disorder.  He was noted to need professional counsel and disposition determination.  Subsequently, a Medical Board found him to be unfit for duty as a result of schizophrenia.  

The Board notes that, although the reported history in service might be sufficient to constitute clear and unmistakable evidence to show that an acquired psychiatric disability existed prior to active service, this alone is not enough to rebut the presumption of sound condition at entrance to service.  As noted above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's acquired psychiatric disability both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this regard, the service treatment records show that the Veteran was diagnosed in service with schizophrenia and that he was discharged from service because of it.  The Board acknowledges that the Medical Board Report states that the disability preexisted service and was not aggravated thereby, based upon the Veteran's pre-service admission to D. General Hospital for psychiatric symptoms.  However, the Veteran has never been afforded a VA examination for the purpose of determining whether any acquired psychiatric disability existed prior to service, and the Veteran submitted a December 2008 private psychiatric opinion stating that, although he had had a brief drug-related psychosis prior to entering the military, the major breakdown and the diagnosis of schizophrenia or schizoaffective disorder were made during his first hospitalization in service.  Thus, the evidence of records does not meet this high evidentiary burden, and therefore, as a matter of law, the presumption of soundness cannot be rebutted, and the Board must find that the Veteran's current acquired psychiatric disability did not preexist the Veteran's period of service. 

Thus, the issue becomes whether the Veteran's acquired psychiatric disability was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  The current medical evidence of record shows that the Veteran has a diagnosis of schizoaffective disorder.  See December 2008 private psychiatric report. 

Moreover, as noted above, the service treatment records reveal that the Veteran was assessed with schizophrenia during service.  The October 1984 Medical Board Report noted that the Veteran had schizophrenia with paranoid and depressive features.   

In reviewing the medical evidence in this case, the Board concludes that the available evidence is at least in relative equipoise as to whether the Veteran's acquired psychiatric disability was incurred in active service.  The record does not contain any medical opinion against the claim on a direct basis.  The Board acknowledges that the Veteran was hospitalized prior to active service for brief reactive psychosis with possibility of toxic concomitance of drug related, and that based upon this episode, the October 1984 Medical Board Report found that the Veteran's schizophrenia preexisted service.  However, as explained above, the Board has determined that there was no clear and unmistakable evidence in this case to rebut the presumption of sound condition.  See VAOPGCPREC 3-2003 (July 16, 2003).  Thus, the first evidence of an acquired psychiatric disability is in the September 1984 service treatment record wherein it was noted that the Veteran had exhibited peculiar behavior, left his bridge watch post, was initially diagnosed with a personality disorder in need of professional counsel, and then was diagnosed with schizophrenia a month later.  While the Board acknowledges the Medical Board's opinion, the Board finds it necessary to conclude as a matter of law that the Veteran's current disability is related to the first evidence of schizophrenia which is shown in the October 1984 Medical Board Report.  In this regard, the December 2008 private psychiatrist provided an opinion in favor of the claim on a direct basis, stating that his current schizoaffective disorder began during service.  Moreover, the record corroborates the Veteran's statements of ongoing symptomatology and treatment for schizophrenia/schizoaffective disorder since the initial diagnosis in service.  38 C.F.R. § 3.303(b).  The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's acquired psychiatric disability was incurred in active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304. 





ORDER

New and material evidence having been received, reopening of the claim for service connection for an acquired psychiatric disability is granted.

Service connection for an acquired psychiatric disability is granted.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


